COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        In re Houston Distributing Company, Inc.

Appellate case number:      01-21-00319-CV

Trial court case number:    2017-33373

Trial court:                190th District Court of Harris County

       On June 16, 2021, relator, Houston Distributing Company, Inc., filed a petition for
writ of mandamus and emergency motion to stay, requesting that we stay a trial scheduled
for June 21, 2021. We grant relator’s emergency motion to stay the June 21, 2021 trial.
See TEX. R. APP. P. 52.10(b). This stay is effective until the case in this Court is finally
decided or the Court otherwise orders the stay lifted. Any party may file a motion for
reconsideration of the stay. See id. 52.10(c).
       Further, the Court requests that the real party in interest respond to the petition for
writ of mandamus. It is ordered that the response of any interested party, if any, shall be
due no later than 20 days from the date of this order.
       It is so ORDERED.


Judge’s signature: /s/ Sherry Radack
                     Acting individually       Acting for the Court

Date: __June 17, 2021_________